Title: To Benjamin Franklin from Doerner, [17 December 1777]
From: Doerner, John James
To: Franklin, Benjamin


[December 17, 1777]
Mr. John James Doerner who sets off for Bordeaux to Morrow in Company of Mr. Märck to establish a House of Commerce at Charles-town North-America.
If Doctor Francklin is so obliging and favour Messrs. Doerner and Marck with Letters of introduction for the honorable Congress and Gentlemen at Charles-Town, for some places in the Province of Virginia &ca.; Doerner shall esteem it an especial favour to send them to his Brothers House Messieurs Lavabre Doerner & Co. Banquiers Rue du Maille à Paris, and also any orders the Doctor may think proper to honour Doerner and Marck with for America.
